947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen Lou STICKLES, Agent for The Class, Plaintiff-Appellant,v.Edward J. DERWINSKI, Secretary of the Department of VeteranAffairs, Defendant-Appellee.
No. 91-1109.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 12, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   M.J. Garbis, District Judge.  (CA-89-2075-MJG)
Allen Lou Stickles, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Dale Preston Kelberman, Assistant United States Attorney, Frank Dominic Giorno, Veterans Administration, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Allen Lou Stickles appeals from the district court's order adopting the magistrate judge's recommendation and dismissing his employment discrimination action on collateral estoppel grounds.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Stickles v. Derwinski, No. CA-89-2075-MJG (D.Md. Apr. 24, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.